UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-4505


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

REYES BARRERA ALACHAN,

                   Defendant - Appellant.



                                     No. 19-4506


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

REYES BARRERA ALACHAN,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cr-00073-CMH-1; 1:18-cr-
00380-CMH-1)


Submitted: January 31, 2020                                Decided: February 5, 2020
Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John C. Kiyonaga, LAW OFFICE OF JOHN C. KIYONAGA, Alexandria, Virginia, for
Appellant. G. Zachary Terwilliger, United States Attorney, Katherine E. Rumbaugh,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Reyes Barrera Alachan (“Barrera”), seeks to appeal

his sentence imposed by the district court after he pled guilty to conspiracy to distribute

500 grams or more of cocaine, in violation of 21 U.S.C. § 846 (2018), possession with

intent to distribute and to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (2018),

and engaging in the business of dealing firearms without a license, in violation of 18 U.S.C.

§§ 922(a)(1)(A), 923(a), 924(a)(1)(D) (2018). He argues that his sentence is procedurally

unreasonable because the district court incorrectly determined his criminal history

category, improperly enhanced his Sentencing Guidelines sentence for possessing a

firearm in connection with another felony, and improperly imposed a Guidelines

enhancement in violation of his right to due process, citing United States v. Davis, 139 S.

Ct. 2319 (2019) (holding that residual clause in § 924(c)(3)(B) is unconstitutionally vague).

The Government contends that the appeals are barred by Barrera’s waiver of the right to

appeal in the written plea agreement.

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Barrera knowingly and voluntarily waived his right to appeal

any sentence within the statutory maximum, and that the issues Barrera seeks to raise on

appeal fall squarely within the compass of his waiver of appellate rights. See United

States v. Dillard, 891 F.3d 151, 156-57 (4th Cir. 2018) (stating standard of review and

providing standard for enforcement of appeal waiver).




                                             3
      Accordingly, we dismiss the appeals. We dispense with oral argument because the

facts and legal contentions are adequately presented in the material before this court and

argument would not aid the decisional process.

                                                              DISMISSED




                                            4